Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 31-34, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20170265187 A1) in view of Intel (INTEL CORP., "Packet duplication for URLLC within a gNB," 3GPP TSG-RAN WG2 97 meeting, R2-1701720, Athens, Breece, February 13-17, 2017, 3 pages, NPL dated 8/06/20).
	For claim 21, Chen discloses a method, comprising: 
	separately sending, by a terminal device (terminal device 104 of FIG. 1), one piece of data in a packet data convergence protocol (PDCP) entity a logical channel (suggested by “FIG. 2 is a block diagram of a base station 210 in communication with a UE 250 in an access network … layer 2 includes a packet data convergence protocol (PDCP) layer, a radio link control (RLC) layer, and a medium access control (MAC) layer … and MAC layer functionality associated with mapping between logical channels and transport channels …”, [0040]), wherein a direct link transmission manner is used on the logical channel (“UE may direct link”, [0040]); 
	obtaining, by the terminal device, a resource (“allow narrowband MTC devices to effectively operate within wider system bandwidth operations (e.g., 1.4 MHz, 3 MHz, 5 MHz, 10 MHz, 15 MHz, 20 MHz, etc.)”, [0050]); and sending, by the terminal device, the data on the channel by using the resource (suggested by  UE TX processor 268 of FIG. 2).
	Chen is silent but Intel, in the same field of endeavor of wireless communication, discloses one piece of data is transmitted to each of N logical channels, wherein N is a positive integer greater than or equal to 2 (“Packet duplication was introduced for NR during the study item, where it was agreed to be implemented in the PDCP sub-layer, associated with two independent RLC entities”, Section 1, Page 1, in view of Figure 1).
	Therefore, it would be obvious to an ordinary skilled in the art at the time when the application was filed to substitute the logical channel in Chen with the multiple logic channels disclosed by Intel for the benefit of reliability (Section 1,of Intel).
	Claim 31 is rejected because it is the corresponding terminal device claim of claim 1 and has the same subject matter.
	As to claims 22 and 32, Chen in view of Intel discloses claims 21 and 31, Intel further discloses:
	separately sending, by the terminal device, the one piece of data in a PDCP entity to each of N logical channels comprises: 
	separately sending, by the terminal device, the data in the PDCP entity to each of L radio link control (RLC) entities corresponding to the N logical channels (see FIG. 1 for two RLCs for two logical channels), wherein each of the L RLC entities corresponds to at least one of the N logical channels, different 
	sending, by the terminal device, the data on the N logical channels using the resource comprises: 
		sending, by the terminal device using the resource, the data in the L RLC entities corresponding to the N logical channels (see FIG. 1 that data are sent via two RLCs for two logical channels). 	As to claims 23 and 33, Chen in view of Intel discloses claims 21 and 31, Chen further discloses: 
	a correspondence is between the PDCP entity and the N logical channels (see FIG.2 where Controller 259 is interpreted as a correspondence in view of the parent claim; note that according the specification [0021] that a correspondence is “reference element used by the terminal device to separately send one piece of data in the PDCP entity to the N logical channels”); and 
	the correspondence is obtained by the terminal device using first radio resource control (RRC) signaling, or the correspondence is determined by the terminal device (Controller 259 in FIG.2 is considered as the correspondence in view of the parent claim). 	As to claims 24 and 34, Chen in view of Intel discloses claims 21 and 31, Chen further discloses:
	resource further discloses: obtaining, by the terminal device, the resource comprises: receiving, by the terminal device, resource configuration signaling sent by a network device (“FIG. 4 illustrates an example subframe configuration for backhaul and access links”, [0015]), 
	wherein the resource configuration signaling indicates a resource dynamically scheduled or semi-dynamically scheduled by the network device for the terminal device, and obtaining the resource; or obtaining, by the terminal device, the resource from a first resource set, a second resource set, or a third resource set (“allow narrowband MTC devices to effectively operate within wider system bandwidth operations (e.g., 1.4 MHz, 3 MHz, 5 MHz, 10 MHz, 15 MHz, 20 MHz, etc.)”, [0050]), 
	wherein the first resource set comprises at least one resource pool, the second resource set comprises at least one resource pool, and the third resource set comprises at least one resource pool (“MTC device may have a bandwidth limitation of 1.4 MHz bandwidth (e.g., 6 resource blocks according to certain multiple-access protocols, etc.), but communicate via one or more cells having a wider bandwidth (e.g., 3 MHz, 5 MHz, 10 MHz, 15 MHz, 20 MHz, etc.)”, [0050]). 
	As to claims 26 and 36, Chen in view of Intel discloses claims 24 and 34, Intel further discloses: before separately sending, by the terminal device, the one piece of data in a PDCP entity to each of N logical channels (as disclosed by the parent claims), the method further comprises: receiving, by the terminal device, first configuration information sent by a network device, wherein the first configuration information comprises condition information, and the condition information indicates a condition for triggering the terminal device to separately send the data in the PDCP entity to each of the N logical channels (suggested by FIG. 1 in view of the parent claims; note that received configuration information disclosed by the parent claims is used to configure the PDCP entity to each of the N logical channels and a condition for triggering the terminal device to separately send the data in the PDCP entity to each of the N logical channels is implied). 	As to claims 30 and 40, Chen in view of Intel discloses claims 21 and 31. Chen further discloses that before sending, by the terminal device, the data on the N logical channels using the resource, the method further comprises: receiving, by the terminal device, third indication information sent by a network device, wherein the third indication information represents a transmission mode of each of the N logical channels; or determining, by the terminal device, a transmission mode of each of the N logical channels (“UE 320 is configured with one of coverage enhancement (CE) mode A or CE mode B”, [0078] wherein CE specifies a kind of transmission mode in [0076] “UE 320 may hop between different frequency channels (e.g., frequency hopping) to monitor, receive, and/or transmit signals to provide coverage enhancement” in view of parent claims).
Allowable Subject Matter
Claims 25, 27-29, 35 and 37-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANYE WU whose telephone number is (571)270-1665.  The examiner can normally be reached on M-TH 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JIANYE WU/Primary Examiner, Art Unit 2462